DETAILED ACTION
Status of Claims
This action is in response to the applicant amendment filed on 3/1/2021 for application 15/824,808 filed on 11/28/2017. Claim 8 – 20 has been canceled by applicant. Claim 1 – 7, 21 – 33 are pending and have been examined.

The specification objection for labels in the drawing has been withdrawn in light of the applicant’s amendment and remarks.

The claim interpretation on Claim 1 – 4 and 6 under 35 U.S.C. 112(f) has been withdrawn in light of the applicant’s amendment and remarks.

The claim rejection on Claim 1 – 4 under 35 U.S.C 112(b) for the terms “facilitate” and “concatenate” invoked with 35 U.S.C. 112(f) has been withdrawn in light of the applicant’s amendment and remarks. 

The claim rejection on Claim 3 and 6 under 35 U.S.C. 112(b) for insufficient antecedent basis has been withdrawn in light of the applicant’s amendment and remarks. 

The claim rejection on Claim 1, 3 and 4 under U.S.C 112(a) for the lack of written description of the term “facilitate” has been withdrawn in light of the applicant’s amendment and remarks. 

The claim rejection on Claim 15 – 20 under 35 U.S.C. 101 for the patentability of machine-readable medium has be withdrawn in light of the amendment and remarks. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, 5, 6, 21, 23, 25, 26, 28, 30, 32 and 33  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "unclear" in claim 1, 3, 5, 6, 21, 23, 25, 26, 28, 30, 32 and 33 is a relative term that renders the claims indefinite.  The term “unclear" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention

Claim 1, 3, 4, 6, 21, 23, 24, 26, 28, 30, 31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "real-time" in claim 1, 3, 4, 6, 21, 23, 24, 26, 28, 30, 31 and 33 is relative terms that renders the claims indefinite.  The terms "real-time" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 4, 24 and 31  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 3, 21, 23, 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, 21, 23, 28 and 30 recite the limitation “the image capturing device”.  There is insufficient antecedent basis for this limitation in the claim

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 7 and 21 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over Realpe et al. (Sensor Fault Detection and Diagnosis for autonomous vehicles, MATEC Web of Conferences, 2015) in view of Abroyan, Convolutional and Recurrent Neural Networks for Real-time Data Classification, 2017 Seventh International Conference on Innovative Computing Technology(INTECH), Aug, 2017.

Regarding Claim 1 Realpe et al. teaches: An apparatus  comprising: one or more processors to (See at least Sec 3, Para 1, Line 2 – 3, Core i5 CPU): 
Capture, via one or more sensors associated with an imaging capturing device, one or more images of a scene (See at Realpe, least Fig. 1 Sensor 1 - n), wherein an image of the one or more images is determined to be unclear (See at least Sec. 2, Para. 2, Line. 11” faulty states” ; examiner interprets faulty state as resulting in a determination that an image is unclear);

Identify, a sensor associated with the unclear image (See at least Realpe, Sec. 2.3, para. 3, ln. 3, faulty sensor is obtained from model).
Realpe did not explicitly disclose: 
by a deep learning model;
in real-time,
Abroyan teach:
by a deep learning model (See at least Abs. Ln. 2, convolutional and recurrent neural network);
in real-time (See at least Abs. Ln. 1, real-time),
Realpe and Abroyan both teach classification using learning model and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Realpe’s teaching of sensor fault detection for autonomous vehicles with Abroyan’s teaching of real-time classification using convolutional neural network to achieve the claimed invention.  One of the ordinary skill in the art would have motivated to make this modification in order to do classification in real-time (See at least Abroyan, Sec. II, Ln. 31 – 32).



Regarding Claim 3, Realpe in view of Abroyan teaches the apparatus of Claim 1, Realpe in view of Abroyan further teaches: wherein the one or more processors are further to receive the single data input (See at least Realpe, Fig. 3 where FDD module receive single data input) to perform one or more deep learning processes including a training process and an inferencing process to obtain real-time (See at least Abroyan, Sec. II, Ln. 31 – 32, train model base on historic data and do classification in real time) identification of the sensor associated with the unclear image, (See at least Realpe, Sec. 2.3, Para. 3, Line. 1, FDD module has been trained to detect faults in a specific sensor) wherein the image capturing device including a camera (See at least Realpe, Sec. 2, Para. 3, Line. 4, vision cameras).

Regarding Claim 4, Realpe in view of Abroyan teaches the apparatus of Claim 3, Realpe in view of Abroyan further teaches: wherein the one or more processors are further to receive a plurality of data inputs (See at least Realpe, Fig. 5, where, the 270 test images are the plurality of inputs of the fault detection) and run the plurality of data inputs through the training and inferencing processes such that the real-time identification of the sensor is  accurate and timely (See at least Abroyan, Sec. II, Ln. 16 – 24 where in case the current situation less relevant to the training data, retrain the model with batch algorithm to keep model timely and accurate).

Regarding Claim 5, Realpe in view of Abroyan teaches the apparatus of Claim 1, Realpe in view of Abroyan further teaches: wherein the deep learning model comprises one or more neural networks including one or more convolutional neural networks (See at least Abroyan, Abs. Ln. 2, convolutional and recurrent neural networks), wherein the unclear image is unclear due to one or more of a technical defect with the sensor (See at least Realpe, Sec. 1, para. 8, ln. 4 – 6, where hard faults refer to value stuck and ignored) or a physical obstruction of the sensors, wherein the physical obstruction is due to a person, a plant, an animal, or an object obstructing the sensor, or dirt, stains, mud, or debris covering a portion of a lens of the sensor (See at least Realpe, Sec. 1, para. 8, ln. 4 – 6, where soft faults refer to degrade in quality but not completely useless).

Regarding Claim 6, Realpe in view of Abroyan teaches the apparatus of Claim 1, Realpe in view of Abroyan further teaches: wherein the one or more processors are further to issue one or more real-time notification of the unclear image (See at least Realpe, Sec. 2, para. 2, ln. 6 – 9, where HMI layer collects and provides information to the user), and real-time auto-correction of the sensor (See at least Realpe, Sec. 2 Para. 2, Line 10 – 13, process refinement layer ... analyses … feedback … minimize the effects of faults [auto-correct]).

Regarding Claim 7, Realpe in view of Abroyan teaches the apparatus of Claim 1, Realpe in view of Abroyan further teaches: wherein the one or more processors comprise a graphics 

	Regarding Claim 21 – 27, Claim 21 – 27 are the computer-implemented method claim corresponding to Claim 1 – 7. Realpe further teaches: wherein the image capturing device is associated with a computing device (See at least Realpe Fig. 3, where vision sensors are part of the fault tolerant perception system). Claim 21 – 27 are rejected with the same reason as Claim 1 – 7. 

	Regarding Claim 28, Claim 28 is the non-transitory computer-readable medium claim corresponding to Claim 1. Realpe further teaches: instructions which, when executed, cause a computing device to perform operations (See at least Realpe, Sec. 3, Ln. 1 – 3, the instruction was carried out in a computer environment). Claim 28 is rejected with the same reason as Claim 1. 

	Regarding Claim 29, Claim 29 is the non-transitory computer-readable medium claim corresponding to the combination of Claim 2 and 7. Claim 29 is rejected with the combination reason of Claim 2 and Claim 7
	
Regarding Claim 30 – 33, Claim 30 – 33 are the non-transitory computer-readable medium claim corresponding to Claim 3 – 6. Claim 30 – 33 are rejected with the same reason as Claim 3 – 6. 

Response to Amendment
Applicant’s remark filed on 3/1/2021 has been fully considered but they are not persuasive. 

Applicant amended Claim 1 and state that Realpe and Dong, individually or combined, do not teach or reasonably suggest concatenating data inputs into a single data input that is then used to identify, in real-time, one or more sensors associated with an unclear image. In light of the remarks and amendment, examiner replace reference of Dong with Abroyan, Convolutional and Recurrent Neural Networks for Real-time Data Classification, 2017 Seventh International Conference on Innovative Computing Technology(INTECH), Aug 2017. Realpe in view of Abroyan teach concatenating data inputs into a single data input that is then used to identify, in real-time, one or more sensors associated with an unclear image. 
Realpe disclose a system to detect the sensors that are faulty. The term faulty includes hard and soft faults (Realpe Sec. 1, para. 8, ln. 4 – 6). Soft faults refer to the degrading image, in other words, unclear. In the architecture, the system concatenate data in the Master Fusion (MF) module into single data (Realpe Fig. 3 & Sec. 2.2, para. 1). To identify the faulty sensor, the system employs SVM classifier models for each of the sensors in the system (Realpe Sec. 2.3, para. 2, ln. 1) to classify the faulty status. Abroyan teaches a real-time neural network data classifier which is analogous to the SVM classifier in application disclosed by Realpe. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the SVM classifier in Realpe’s teaching with the real-time 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Roumeliotis, Sensor Fault Detection and Identification in a Mobile Robot, 1998 IEEE/RSJ International Conference on Intelligent Robots and Systems. Innovation in Theory, Practice and Applications, 1998. Roumeliotis teaches the identification of sensor failure in the soft and hard failure situation. Mora, Real-time Image Recovery Using Temporal Image Fusion, IEEE International Conference of Fuzzy Systems, FUZZ-IEEE, 2013. Mora teaches the method of image damage detection and recovery using fuzzy and neural network. Baroffio, Camera Identification with Deep Convolutional Networks, ResearchGate, 2016. Baroffio teaches a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NILSSON/Primary Examiner, Art Unit 2122